     Case 1:20-cv-20113-KMW Document 1 Entered on FLSD Docket 01/10/2020 Page 1 of 8

PI'
  OSel(Fev.12/16)Coo laintforaCi
                               vilCase


                                       U M TED STATES D ISTM CT C OURT
                                                                  forthe
                                                   Southern DistrictofFlorida

                                                                      Division

                     Steven F.Helfand                                      CaseNo.
                                                                                      (tobeflledinbytheClerk'
                                                                                                            sO' cc.l

                          Plaintels)
F ritethefullntzmeofeachpltzfnll w/loisflingthiscomplaint.                 JuryTrial:(checko.? Ie
                                                                                                ---lves N xo
1/*l/lenamesofall1/1cplaintp cannotstinthespaceabove,
p/cc ewrfle '.
             seeattached''in1/1espacetzntfattachan ndditional
pagewithf/le//l/Iistofnames)
                              -   V-

   Esslinger,W ooten &           ell,lnc;Edward Peloso;
       EJP 888 Biscayne Blvd 2712,LLC ;Marcello
       Steinmander;& Marina Blue Condominium                                                       FILED BY                   D.C.
                          Ap%vcilltl
                                   'TJr!
                          Dep nanntls)
F ritethefullzl tzpleofeachA./èHzMnlwhoisbeing,
                                              çNe2 Ifthe                                                  JAd 29 2222
atzple.
      çofallf/lede#ndnntscannotftinf/les- cetlove,please                                                   ANGELA E.NOBLE
write ''
       seeattached''inf/le space t
                                 zaffattachan additionalpage                                              CLEMKU S.DIS; W .
with1/lc/W/Iist(7
                /a47/ae.
                       ç.
                        ,2                                                                              s.n.oFgtk.-G nun.


                                          CO M PLAIN T FO R A C IW L CA SE

         n e Partia to n isCom plaint
         A.       ThePlaintiltsl
                  Providethe inform ation below foreach plaintiF nam ed in the com plaint. Attach additionalpagesif
                  needed.
                         Name                         Steven F.Helfand
                         StreetAddress                 1400 SW 137th Avenue,F112
                             City and County                    Pembroke Pines,Broward County
                             Stateand Zip Code                  Fl
                                                                 orida,33027
                             TelephoneN um ber                 9M .447.3315
                             E-mailAddress                      l4oosteven.helfand@ gmail.com


        B.        TheDefendantts)
                  Provide the information G low foreach defendantnamed in thecomplaint whetherthe defendantisan
                  individual,a governmentagency,an organization,oracorpomtion. Foran individualdefendanta
                  includethepersonfsjobortitle(tfknown).Attachadditionalpagesifneeded.

                                                                                                                       Page lof 5
    Case 1:20-cv-20113-KMW Document 1 Entered on FLSD Docket 01/10/2020 Page 2 of 8

PIBSel(Rev.12/16)ComplaintforaCi
                               vilCase

                DefendantNo.1
                         Nnme                      Esslingerwooten& Maxwell,lnc.(Ew M)& Marcell
                                                                                 .            o Steinmander
                         Job orTitle lfknownl      clo Anelia Gonzalez
                         StreetAddress             201 Alhambra Circle, #1(f0
                         City and County           coralGables, Miami-Dade
                         state and Zip Code        Floridar33134
                         Telephone Number
                         E-mailAddresslfknownl

                DefendantNo.2
                         N ame                     q-
                                                    dward-pelp-
                                                              so& EJM8l -qiwayn.
                                                                               eBqvd.2:!.
                                                                                        ?,L4ç.                --
                         Job orTitlelœknownl       c/o AICardet,Attom ey
                         StreetAddress             l?p -ç-gralWqy,Suite301
                         City and County
                         State and Zip Code
                         TelephoneNumber
                         E-m ailA ddresslfknownl

                DefendantN o.3
                         Nam e                     Marina Blue Condominium Association
                         Job orTitle lœknownl
                         StreetAddress             81 Piwaypp-vl
                                                               vd,Managementoffiç.
                                                                                 e
                         City and County
                                                   Mi#mi?Mj-
                                                           4mi-Dpp:        -    - -   -   -              -


                         State and Zip Code        Florida,33132
                         TelephoneNumber
                         E-mailAddresslfknownl


                DefendantN o.4
                         Name
                         Job orTitle lkknownl
                         StreetAddress
                         City and County
                         State and Zip Code
                         TelephoneN um ber
                        E-mailAddresslfknownl


                                                                                                       Page2of5
     Case 1:20-cv-20113-KMW Document 1 Entered on FLSD Docket 01/10/2020 Page 3 of 8

PI
 '
 OSel(Rev.lNl6)Cox laintforaCivilCa

H.      Basisfor Jurisdiction

        Fedemlcourtsarecourtsoflimitedjurisdiction(limited N wer).Genemlly,only twotypesofcasescan be
        heard in fedem lcourt:casesinvolving a federalquestion and casesinvolving diversity ofcitizenship ofthe
        parties.Under28U.S.C.j 1331,acasearisingundertheUnited SGtesConstitutionorfederalIawsortreaties
        isafedemlquestion case.Under28U.S.C.j 1332,acnqe in which acitizen ofoneStatesuesacitizenof
        anotherStateornationandtheamountats'A eismolv th% $75,000 isadiversityofcitizenship case.In a
        diversity ofcitizenship case,no defendantmay l>e a citizen ofthesam e State asany plaintiF.

        Whatisthebasisforfederalcourtjurisdiction? (checkaIIf/lufapply)
              Z Fedemlquestion                           Diversity ofcitizenship


        Filloutthe pamp aphsin thissectionthatapply to thisc% e.

        A.      Iftàelasisforlae dietitm b aFe eralQue:e n
                Listthe specificfederalstnhttes,federaltreaties,and/orprovisionsoftheU nited StatesConstitution that
                areatissue in thiscase.
                  FHA,42 USC 3601 etseq.




       B.       Ifthe BasisforJurisdiction lsD ivemity ofCitizenship

                        n ePlaintiffts)
                        a.      Ifthe plaintiffisan individual
                                n e plaintiff, (name)                                             ,isa citizen ofthe
                                State of(name)                                            .


                        b.      Iftheplaintifl-isa corporation
                                n eplaintil (name)                                                ,isincorpomted
                                underthe Iawsofthe Stateoflnantel                                                  ,
                                and hasitsprincipalplace ofbusinessin the Stateof(name)



                        (Ifmore//laz;oneplaint# isatwlelinthecomplaint,attachanadditionalpageprovidingthe
                        sameinformationforeachadditionalplaintf)
               2.       n eDefendnntts)
                        a.      Ifthedefendantisan individual
                                n e defendant, (name)                                            ,isa citizen of
                                the State of(name)                                            . Orisa citizen of
                                (foreignnation)                                    .

                                                                                                            Page3of 5
       Case 1:20-cv-20113-KMW Document 1 Entered on FLSD Docket 01/10/2020 Page 4 of 8

PI'
  OSel(Rev.12/16)Complai
                       ntforaCivilCase


                         b.       Ifthedefendnntisacorporation
                                 The defendant, (name)                                           ,isincom orated under
                                 the Iawsofthe Sute of(name)                                              ,and hasits
                                  principalplace ofbusiness in the State of(name)                                        .
                                  OrisincorporatedunderthelawsofIoreignnation)
                                  and hasitsprincipalplace ofbusinessin lnamel

                         (Ifmore//1- oneJe/ezll- /9 namedinthecomplaint,J//lc/?zraœuitionalpageproviding//le
                         sameinformationforeachadditionaldefendant)
                  3.     'rhe Amountin Controversy

                         n e amountin conkoversy-the amountthe plaintiF claim sthedefendantowesorthe amountat
                         qtnke-ismoreth% $75,000,notcountinginteres'tandcostsofcoul A ause(explainll




111.     Statem entofClaim

         W rite a shortand plain statementofthe claim . Do notm ake legalarguments. State asbrielly asN ssible the
         factsshowing thateach plaintiF isentitled to the dnm agesorotherreliefsought. State how each defendantwas
         involved and whateach defendantdid thatcaused theplaintiF harm orviolated the plainti/ srights,including
         the datesand placesofthatinvolvem entorconduct. Ifmore than one claim isasserted,num bereach claim and
         write ashortand plain sGtementofeach claim in a separate pam graph.Attach additionalpagesifneeded.
         1.Peloso and EJP ownsorcontrolscountlessrentalproperties(morethan3). Peloso isasophisticated
         propertyownerrepresente bysophisti
                                          cate attorneysand propertymanagers(Steinmander& EW M).
         Steinmander& EW M,in addition to serving as property managers atalltim es,are Peloso's and EJPY ageës.
         PeloK & EJP diK riminated againstPlaintiffdue to his sexualori  entation and HIV status. In this regard,after
         an eviction,and contraryto the l
                                        ease rm uirements,Peloso and hiscohorts conspire to IootPlaintiff's
         K ssessions and unlawfully dispose ofhis property in violation ofFS 715.104. BtltforPlaintifs sexual
         orientati
                 onand HIV status,thiswoul
                                         d nothaveoccurred.Ipleasesee attachment)

lV.      Relief

         Slte briefly and precisely whatdam agesorotherreliefthe plaintiF asksthe courtto order. Do notmake legal
         arguments.Include any basisforclaim ing thatthe wrongsalleged are continuing atthepresenttim e. Include
         theam ountsofany actualdamagesclaim ed forthe actsalleged and the basisfortheseam ounts. lnclude any
         punitive orexem plary damagesclaimed,theam ounts,and them asonsyou claim you areentitled to actualor
         punitive money damages.
         e netary damages in an amountaœ ording to prx fbutno Iessthan $3(4 ,(X)0.4X).
         ConsequentialDamages:$1,000,œ 0.00.
         Punitivedamages:No Iessthan$3,200,000.00.



                                                                                                               Page4of 5
     Case 1:20-cv-20113-KMW Document 1 Entered on FLSD Docket 01/10/2020 Page 5 of 8

ProSe1(Rev.12/16)ComplaintforaCivilCase




V.      Certifcatioh ahd Closing

        UnderFederalRule ofCivilProcedure 11,by signing G low,Icertify to the % stofmy know ledge,inform ation,
        andG liefthatthiscomplaint:(1)isnotG ingpresentedforan improN rpurpose,such astohnmmq,cause
        unnecessary delay,orneedlessly increasethecostoflitigation;(2)issupm e dbyexistinglaw orby a
        nonfrivolousargumentforextending,modifying,orreversingexisting Iaw;(3)thefachmlcontentionshave
        evidentimy supN h or,ifs- ifically so identifiedawilllikely have evidentiary supportahera reasonable
        opm rttmityforfudherinvestigationordiscovery;and (4)tllecomplaintotherwisecomplieswiththe
        M uimxmentsofRule 11.

        A.       ForPartiu W io outan Attorney

                 Iagree to provide the Clerk'sO m ce with any changesto m y addresswhere ca- related papersmay be
                 served. Iunderstand tllatmy failureto keep a curmntaddresson Gle with the Clerk'sOm cem ay result
                 in the dism issalofm y case.

                D ateofsigning:           January 5,2020


                 Signature ofPlaintiF
                 Printed Nam eofPlaintifr    Steven F.Helfand

        B.       ForAtto- eys

                 Dateofsigning:


                 Signature ofAttorney
                 Printed Nam e ofAttorney
                 BarNum ber
                N am e ofLaw Firm
                 StreetAddress
                 State andZip Code
                TelephoneN um % r
                E-mailAddress




                                                                                                            Page5of 5
                                                                                                      * .   -
Case 1:20-cv-20113-KMW Document 1 Entered on FLSD Docket 01/10/2020 Page 6 of 8



  1. PlaintiffIive,s is Broward County,Florida. Atthe tim e ofthe œ currence,Plaintiffreside in
     M iam i-Dade County,Florida
 2. Defendant,Edw ard Peloso,ow ns orcontrols countless rentalproperties through a variety
     ofLLCS.
 3. Peloso is a sophisticate property ow nerrepresente by sophisticate attom eys and
     property m anagers,nam ely Defendants Steinm anderand EW M . Steinm anderand EW M

     serve as Peloso's property m anagers and agent/broker.
  4. Peloso and EJP repeatedlydisrupte Plaintiff'squiteenjoymentofthepropertyPlaintiff
     rented from Peloso and EJP and which G einm anderand EW M m anage . R e

     Condominium Assœ iationofMarinaBlueICOA)serve asPeloso'
                                                           s,EJP's,Steinmander's,
     and EW M Y agents and co-conspirators.

 5. TheDefendantsrepeatedlydisrupte Plaintiff'
                                             squietenjoymentofthe propedyinJune,
     2019,afterPlaintifrs co-tenantm ove outand Defendantattem pte to cause Plaintiffto
     Ieave early orotherw ise pre-term inate the Iease so as to obtain the advance rental
     paym ents foritselfw ithoutrefund.
 6. Unbeknow nstatthe tim e to eitherPlainti
                                           fforhis covenant,Defendants,in particular,Peloso
     and EJP hare red anim us tow ards individuals like Plainti
                                                              ff,a protecte clnRq m em *

     pursuantto a variety ofstatutes and fairhousing Iaw s. In oraboutJune 2019,Defendant
     explicitly dem ande to know Plaintiff's sexualorientation and then m ade a series of
     basel
         ess,derœ atory and disturbing accusations dirK tly to R aintiffin a telephone callto

     tryand disruptPlaintifrsquietenjoyment.Defendantsucce ed.R einquiriesirlto sexual
     orientation w ere outragK us,despicable and m ade in bad faith. The accusations w ere

     facilitated afterPeloso received a 1% ofPlainti#'s visitors from the COA thatshould not
     have been disclosed by the COA,butwere,revealing the nam es and identities ofPlaintiff'
                                                                                           s
     visi
        tors overa two w * k perie . Peloso's udiscussion''ofthe Iog w as m ore akin to
     extortion;w ith the im plicitsuggestion m ade,to w it,f'getoutl''
Case 1:20-cv-20113-KMW Document 1 Entered on FLSD Docket 01/10/2020 Page 7 of 8



 7. Peloso intim ate Plaintiffwas being ''m onitored''and overthe nexttwo m onths there were
    a series ofintrusions into the rentalunitifnotPlaintiff'
                                                           s Iife. Both the COA and the other
    Defendants routinely interrupted the services,including internetand electrical,so as to
    harm Plaintiff. Defendants routinely querie untow ardly w hy Plaintiffwas receiving guests
    after10:00 p.m .as ifthis w as som ehow im perm issible,w hich i
                                                                   t wasn't,orotherwise
    forK losed by the Iease,w hich itsim ilarly w as not. Doubling dow n on spK ulation,
    innuendo,and outrightIies,Defendants claim e that Plaintiffw as som ehow debasing the
    rentalunitby his m ere presence. Plaintiffsubsm uently com plained to the COA and
    N fendanta* utan incideG by the RM urity peraonnelthatw as likely perpetm ted by
    Y fendants and the discrim inatory anim us they dirK te atPlaintiff. The COA harnA.
                                                                                      qM
    Plaintiff's guests,and dem anded identification from them w hen this was nota perm issible
    policy. M orK ver,the COA w ould allow guests ofothertenants up into i
                                                                         ts elevators only to
    then listthem as belonging to Plaintiff. The COA security officerroutinely m ade derœ atory
    rem arks aboutPlaintiff's visitors and chastised them forvisiting a ''gay''tenant.
 8. Based on inform ation and belief,Defendants,through a variety ofoperatives and actions,

    orchestrated a cam paign to disruptPlaintifrs quietenjoymentand destabilize Plainti
                                                                                      ff
    through the initiation ofa cam paign offear,threats and intim idation,aIIofw hich culm inated
    in the notice and unlawfuldetainerw hich w as notbroughtin good faith butw hich w as not
    challenged bK ause Plaintiffwas alœ ady planning on m oving outdue to a series ofthese
    very m alicious and thug like tactics by Defendants,which were reported to Plaintifrs
    insurance com pany along with others,including the police.
 9. Priorto issuance ofthe W ritofPossession,Co-conspiratorand Y fendants Steinm ander

    and EW M demanded thatPlaintiff,who had countlessantiques,dK orativeobjK tsofart
    andfinefurnishingstransfertherights(digitaland/orotherwise)oftheseto Y fendants.
    Plainti
          ffobjK te and refused.
 10.A fendant's locked R aintif outbefore the issuance ofthe W ritofPossessions and stole
    and/orunlaw fully disposed ofhis contents. Defendants learned Plaintiffw as HlV positive
Case 1:20-cv-20113-KMW Document 1 Entered on FLSD Docket 01/10/2020 Page 8 of 8



   aftertheyentere theapartmentonNovember1,2019(ifnotO forehand).Atthatm int,
   having Iearne ofhisstatus,Defendants unlawfullydism sed ofaIIcontents in violation of
   both the IenM and FS 715.104. œ fendants and the COA aided and abette each other. In
   fact,the COA had possession ofPlaintiff's lea- with Peloso and EJP and knew orshould
   have known thatthe disposalofPlaintifrs property,worth bundreds ofthousands ofdollars,

   was unlawful. Peloso and the COA conspired and stafffrom the COA along wRh EJP and

   Peloso Iooted Plainti
                       frsproG    .This was alIdone in the absence ofnotice.
11.Noneofthe a- ve actions concerning the handling ofPlaintifrs propertywoul
                                                                           d have
   œ curre butforthe diK rim inatory anim us ofa1Ithe Defendants. R e Iosses have te n

   devastating to Pl
                   aintiW and have exacerbated his m e icalconditions.
